Exhibit 10.3

 

THIRD TRANSACTION AGREEMENT

 

by and among

 

HOSPITALITY PROPERTIES TRUST,

 

HPT TA PROPERTIES TRUST,

 

HPT TA PROPERTIES LLC,

 

TRAVELCENTERS OF AMERICA LLC,

 

TRAVELCENTERS OF AMERICA HOLDING COMPANY LLC

 

and

 

TA OPERATING LLC

 

JANUARY 16, 2019

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

SECTION 1

DEFINITIONS

1

1.1

Definitions

1

SECTION 2

TRANSACTION

4

2.1

Transaction

4

SECTION 3

REPRESENTATIONS AND WARRANTIES

4

3.1

TA Parties’ Representations and Warranties

4

3.2

HPT Parties’ Representations and Warranties

5

3.3

Knowledge

7

3.4

“AS IS”

7

SECTION 4

CLOSING

7

4.1

Closing

7

4.2

Purchase Price

7

4.3

IRS Real Estate Sales Reporting

7

4.4

HPT Parties’ Closing Obligations

8

4.5

TA Parties’ Closing Obligations

8

4.6

Prorations

9

4.7

Like-Kind Exchange

9

4.10

Failure to Close

10

SECTION 5

MISCELLANEOUS

10

5.1

Arbitration

10

5.2

Confidentiality

13

5.3

Notices

13

5.4

Waivers, Etc.

14

5.5

Assignment, Successors and Assigns; Third Party Beneficiaries

14

5.6

Severability

14

5.7

Counterparts, Etc.

15

5.8

Governing Law

15

5.9

Expenses

15

5.10

Section and Other Headings; Interpretation

15

5.11

Time of Essence

15

5.12

Merger

15

5.13

HPT NON-LIABILITY OF TRUSTEES

15

5.14

HPT-TA TRUST LANDLORD NON-LIABILITY OF TRUSTEES

16

5.15

Limitation on Liability

16

5.16

Further Assurances

16

5.17

Survival

16

 

--------------------------------------------------------------------------------



 

THIRD TRANSACTION AGREEMENT

 

THIS THIRD TRANSACTION AGREEMENT is made as of January 16, 2019, by and among
HOSPITALITY PROPERTIES TRUST, a Maryland real estate investment trust (“HPT”),
HPT TA PROPERTIES TRUST, a Maryland real estate investment trust (“HPT-TA Trust
Landlord”), HPT TA PROPERTIES LLC, a Maryland limited liability company (“HPT-TA
LLC Landlord” and together with HPT-TA Trust Landlord, “HPT-TA Landlord”),
TRAVELCENTERS OF AMERICA LLC, a Delaware limited liability company (“TA LLC”),
TRAVELCENTERS OF AMERICA HOLDING COMPANY LLC, a Delaware limited liability
company (“TA Holding”), and TA OPERATING LLC, a Delaware limited liability
company (“TA Tenant”).

 

PRELIMINARY STATEMENTS

 

WHEREAS, HPT Seller (as hereinafter defined) leases certain travel centers as
further described on Schedule 1 attached hereto and made a part hereof
(collectively, the “Travel Centers”) to TA Tenant pursuant to those certain
lease agreements as further described on Schedule 2 attached hereto and made a
part hereof (collectively, the “TA Leases”);

 

WHEREAS, the parties desire that (a) HPT Seller sell the Travel Centers (and the
Property related thereto) to TA Purchaser (as hereinafter defined) and TA
Purchaser acquire the Travel Centers (and the Property related thereto) from HPT
Seller and (b) the TA Leases be amended to reflect (i) the sale of the Travel
Centers and (ii) a reduction in the Minimum Rent (as defined in each TA Lease)
due thereunder, in each case on the terms and conditions set forth herein.

 

NOW, THEREFORE, it is agreed:

 

SECTION 1
DEFINITIONS

 

1.1                               Definitions.  Capitalized terms used in this
Agreement shall have the meanings set forth below:

 

“AAA”:  the meaning given in Section 5.1.

 

“Agreement”:  this Third Transaction Agreement, together with the Schedules and
Exhibits attached hereto, as it and they may be amended in accordance with the
terms hereof.

 

“Award”:  the meaning given in Section 5.1.

 

“Business Day”:  any day other than Saturday, Sunday, or any other day on which
banking institutions in The Commonwealth of Massachusetts are authorized by law
or executive action to close.

 

“Closing”:  the closing and consummation of the transactions contemplated by
this Agreement.

 

--------------------------------------------------------------------------------



 

“Closing Date”:  January 29, 2019, time of the essence.

 

“Cooperating Party”:  the meaning given in Section 4.7.

 

“Disputes”: the meaning given in Section 5.1.

 

“Entity”:  any corporation, general or limited partnership, limited liability
company or partnership, stock company or association, joint venture,
association, company, trust, bank, trust company, land trust, business trust,
real estate investment trust, cooperative, any government or agency, authority
or political subdivision thereof or any other entity.

 

“Governmental Authority”:  any court, agency, authority, board (including
environmental protection, planning and zoning), bureau, commission, department,
office or instrumentality of any nature whatsoever of any governmental or
quasi-governmental unit of the United States or any State or any county or any
political subdivision of any of the foregoing, whether now or hereafter in
existence, having jurisdiction over any of the parties or Real Property, or any
portion thereof or the business conducted thereon.

 

“HPT”:  the meaning given in the preamble to this Agreement.

 

“HPT Parties”: HPT, HPT-TA Trust Landlord, and HPT-TA LLC Landlord.

 

“HPT Seller”:   HPT-TA Trust Landlord.

 

“HPT-TA Landlord”:  the meaning given in the preamble to this Agreement.

 

“HPT-TA LLC Landlord”:  the meaning given in the preamble to this Agreement.

 

“HPT-TA Trust Landlord”:  the meaning given in the preamble to this Agreement.

 

“Improvements”:  with respect to each Travel Center, collectively, all of the
applicable HPT Seller’s right, title and interest in and to all buildings,
structures and other improvements of every kind including “integral equipment” 
(as defined in ASC 360-20), underground storage tanks, alleyways and connecting
tunnels, sidewalks, utility pipes, conduits and lines (on-site and off-site),
parking areas and roadways appurtenant to such buildings and structures situated
upon the Land on which such Travel Center is located.

 

“Intangible Property”:  with respect to each Travel Center, collectively, all of
the applicable HPT Seller’s right, title and interest in and to all transferable
or assignable permits, certificates of occupancy, permits, development rights,
entitlements, approvals, certificates, licenses, warranties and guarantees, and
all other transferable intangible property, miscellaneous rights, benefits and
privileges of any kind or character to the extent related exclusively to such
Travel Center, but only to the extent the foregoing is assignable without any
cost to such HPT Seller; provided, however, for the avoidance of doubt, the
Intangible Property shall not include any of the Transferred Trademarks (as such
term is defined in the TA Leases) or any right, title or interest of any HPT
Seller in, to or under any of the TA Leases.

 

2

--------------------------------------------------------------------------------



 

“Internal Revenue Code”:  the Internal Revenue Code of 1986, as amended and in
effect from time to time, and including the applicable Treasury Regulations
thereunder.

 

“Land”:  with respect to each Travel Center, collectively, all of the applicable
HPT Seller’s right, title and interest in and to the parcel or parcels of land
related to such Travel Center and further described in Exhibit A attached hereto
and made a part hereof, together with all easements and appurtenances related
thereto.

 

“Person”:  any individual or Entity, and the heirs, executors, administrators,
legal representatives, successors and assigns of such Person where the context
so admits.

 

“Property”:  with respect to each Travel Center, collectively, the Real Property
and Intangible Property related to such Travel Center.

 

“Purchase Price”:  Twenty-Nine Million Eight Hundred Eighty Thousand and
00/100ths Dollars ($29,880,000.00).

 

“Real Property”:  with respect to each Travel Center, collectively, the Land and
the Improvements related to such Travel Center.

 

“Requesting Party”:  the meaning given in Section 4.7.

 

“RMR”:  The RMR Group LLC, a Maryland limited liability company.

 

“Rules”: the meaning given in Section 5.1.

 

“TA Holding”:  the meaning given in the preamble to this Agreement.

 

“TA Lease Amendments”:  collectively, an amendment with respect to each
applicable TA Lease in the forms of Exhibits B-1 and B-2 attached hereto and
made a part hereof.

 

“TA Leases”:  the meaning given in the Preliminary Statements.

 

“TA LLC”:  the meaning given in the preamble to this Agreement.

 

“TA Parties”: TA LLC, TA Holding and TA Tenant.

 

“TA Purchaser”:  TA Tenant and/or its permitted assignees or designees pursuant
to Section 5.5.

 

“TA Tenant”:  the meaning given in the preamble to this Agreement.

 

“Title Company”:  Stewart Title Guaranty Company.

 

“Travel Centers”:  the meaning given in the Preliminary Statements.

 

3

--------------------------------------------------------------------------------



 

SECTION 2
TRANSACTION

 

2.1                               Transaction.  At the Closing, on the terms and
conditions of this Agreement, the following shall occur:  (a) HPT Seller shall
sell the Properties to TA Purchaser and TA Purchaser shall acquire the
Properties from HPT Seller in consideration of the payment by TA Purchaser to
HPT Seller of the Purchase Price and (b) HPT-TA Landlord and TA Tenant shall
amend each TA Lease (i) to reflect the sale of the Travel Centers and (ii) to
reduce the Minimum Rent due thereunder, all in accordance with the terms and
conditions to be set forth in the TA Lease Amendments.

 

SECTION 3
REPRESENTATIONS AND WARRANTIES

 

3.1                               TA Parties’ Representations and Warranties. 
Each TA Party represents and warrants to each HPT Party that:

 

(a)                                 Organization.  Such TA Party is duly
organized, validly existing and in good standing under the laws of its
jurisdiction or organization and has full limited liability company power and
authority to conduct its business as it is now being conducted and to own,
operate or lease its properties and assets.

 

(b)                                 Authorization.  Such TA Party has all
requisite limited liability company power and authority to execute and deliver
this Agreement and to perform its obligations hereunder.  The execution and
delivery of this Agreement by such TA Party and the consummation of the
transactions contemplated hereby to be performed by it have been duly authorized
by all necessary limited liability company action.  This Agreement has been duly
and validly executed and delivered by such TA Party and, assuming due
authorization, execution and delivery by each of the other parties, constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with its terms, except as such enforcement may be subject to (i) bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer or other similar
laws relating to creditors’ rights generally, (ii) general principles of equity
(whether applied in a proceeding at law or in equity) and (iii) any implied
covenant of good faith and fair dealing.

 

(c)                                  No Violation.  The execution and delivery
of this Agreement by such TA Party does not, and the consummation by it of the
transactions contemplated by this Agreement to be performed by it will not,
(i) conflict with, or result in any violation of or default under, any provision
of its limited liability company agreement, (ii) conflict with or result in any
violation of or default under, any law or judgment applicable to it or
(iii) conflict with, or, with or without notice or the lapse of time, result in
a breach, termination (or right of termination) or violation of or default under
the terms of any agreement, contract, indenture or other instrument to which it
is a party or subject, except, with respect to the foregoing clauses (ii) and
(iii), as would not have a material adverse effect on it or impair or delay its
ability to consummate the transactions contemplated by this Agreement to be
performed by it.

 

(d)                                 Approvals.  The execution and delivery of
this Agreement by such TA Party and the consummation by it of the transactions
contemplated by this Agreement to be

 

4

--------------------------------------------------------------------------------



 

performed by it do not require the consent, approval, order, or authorization of
any person under any agreement, contract, indenture or other instrument or
Applicable Laws to which it is a party or subject or to which any of its
respective properties are subject, except for any such consent, approval, order
or authorization received in connection with the execution of this Agreement or
the failure of which to receive would not have a material adverse effect on it
or impair or delay its ability to consummate the transactions contemplated by
this Agreement to be performed by it.  No declaration, filing or registration
with any Governmental Authority is required by it in connection with the
execution and delivery of this Agreement and the consummation by it of the
transactions contemplated by this Agreement to be performed by it, except for
filings required under securities laws.

 

(e)                                  Bankruptcy.  No bankruptcy, insolvency,
reorganization or similar action or proceeding, whether voluntary or
involuntary, is pending, or, to such TA Party’s knowledge, threatened, against
such TA Party.

 

(f)                                   Prohibited Transaction.  To such TA
Party’s actual knowledge, neither such TA Party nor any trustee, officer, agent,
affiliate or person acting on behalf of such TA Party is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”); provided, however, no representation is made
with respect to any person, group, entity or nation that merely owns a publicly
traded interest in TA LLC.

 

3.2                               HPT Parties’ Representations and Warranties. 
Each HPT Party represents and warrants to each TA Party that:

 

(a)                                 Organization.  Such HPT Party is duly
organized, validly existing and in good standing under the laws of its
jurisdiction or organization and has full trust or limited liability company
power and authority to conduct its business as it is now being conducted and to
own, operate or lease its properties and assets.

 

(b)                                 Authorization.  Such HPT Party has all
requisite trust or limited liability company power and authority to execute and
deliver this Agreement and to perform its obligations hereunder.  The execution
and delivery of this Agreement by such HPT Party and the consummation by each of
the transactions contemplated hereby to be performed by it have been duly
authorized by all necessary trust or limited liability company action.  This
Agreement has been duly and validly executed and delivered by such HPT Party
and, assuming due authorization, execution and delivery by each of the other
parties, constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, except as such enforcement may be
subject to (i) bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or other similar laws relating to creditors’ rights generally,
(ii) general principles of equity (whether applied in a proceeding at law or in
equity) and (iii) any implied covenant of good faith and fair dealing.

 

(c)                                  No Violation.  The execution and delivery
of this Agreement by such HPT Party does not, and the consummation by each such
entity of the transactions contemplated by this Agreement to be performed by it
will not, (i) conflict with, or result in any violation of or default under, any
provision of its declaration of trust or limited liability company agreement,
(ii)

 

5

--------------------------------------------------------------------------------



 

conflict with or result in any violation of or default under, any law or
judgment applicable to it or to which any of its properties are subject or
(iii) conflict with, or, with or without notice or the lapse of time, result in
a breach, termination (or right of termination) or violation of or default under
the terms of any agreement, contract, indenture or other instrument to which it
is a party or subject or to which any of its properties are subject, except,
with respect to the foregoing clauses (ii) and (iii), as would not have a
material adverse effect on it or impair or delay its ability to consummate the
transactions contemplated by this Agreement to be performed by it.

 

(d)                                 Approvals.  The execution and delivery of
this Agreement by such HPT Party and the consummation by it of the transactions
contemplated by this Agreement to be performed by it do not require the consent,
approval, order, or authorization of any person under any agreement, contract,
indenture or other instrument or Applicable Laws to which it is a party or
subject or any of their representative properties are subject, except for any
such consent, approval, order or authorization the failure of which to receive
would not have a material adverse effect on it or impair or delay its ability to
consummate the transactions contemplated by this Agreement to be performed by
it.  No declaration, filing or registration with any Governmental Authority is
required by it in connection with the execution and delivery of this Agreement
and the consummation by it of the transactions contemplated by this Agreement to
be performed by it, except for filings required under securities laws.

 

(e)                                  Bankruptcy.  No bankruptcy, insolvency,
reorganization or similar action or proceeding, whether voluntary or
involuntary, is pending, or, to such HPT Party’s actual knowledge, threatened,
against such HPT Party.

 

(f)                                   Options or Rights of First Refusal.  To
such HPT Party’s actual knowledge, other than pursuant to this Agreement, such
HPT Party has not granted any option, right of first refusal or first
opportunity to any party to purchase any Property, any interest therein or any
portion thereof.

 

(g)                                  Other Sales Agreements.  To such HPT
Party’s actual knowledge, other than this Agreement, such HPT Party has not
entered into any contract to sell any Property or any part thereof that is
currently in effect.

 

(h)                                 Other Agreements.  To such HPT Party’s
actual knowledge, such HPT Party has not entered into any material agreements
affecting the Travel Centers that would be binding upon TA Purchaser from and
after the Closing, other than the TA Leases and matters of record.

 

(i)                                     Foreign Person.  Such HPT Party is not a
“foreign person,” “foreign trust” or “foreign corporation” within the meaning of
the United States Foreign Investment in Real Property Tax Act of 1980 and the
Internal Revenue Code of 1986, as subsequently amended.

 

(j)                                    Prohibited Transaction.  To such HPT
Party’s actual knowledge, neither such HPT Party nor any trustee, officer,
agent, affiliate or person acting on behalf of any HPT Party is currently
subject to any U.S. sanctions administered by OFAC provided, however, no
representation is made with respect to any person, group, entity or nation that
merely owns a publicly traded interest in HPT.

 

6

--------------------------------------------------------------------------------



 

3.3                               Knowledge.  For purposes of this Agreement,
(a) statements made to a TA Party’s actual knowledge shall mean and refer to the
actual knowledge of Mark Young, Executive Vice President of each TA Party,
without any duty of inquiry and (b) statements made to an HPT Party’s actual
knowledge shall mean and refer to the actual knowledge of John G. Murray,
President of each HPT Party, without any duty of inquiry.  The foregoing
individuals are named in this Agreement solely for the purpose of establishing
the scope of each party’s knowledge; such individuals are not parties to this
Agreement and neither individual shall have personal liability for any of the
representations or warranties hereunder.

 

3.4                               “AS IS”.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN THIS AGREEMENT, OR IN ANY DOCUMENTS TO BE DELIVERED BY ANY HPT
SELLER HEREUNDER TO TA PURCHASER, NO HPT SELLER HAS MADE, AND TA PURCHASER HAS
NOT RELIED ON, ANY INFORMATION, PROMISE, REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, REGARDING ANY PROPERTY (WHETHER MADE BY AN HPT SELLER, ON AN HPT
SELLER’S BEHALF OR OTHERWISE) INCLUDING THE PHYSICAL CONDITION OF ANY REAL
PROPERTY, TITLE TO OR THE BOUNDARIES OF ANY REAL PROPERTY, PEST CONTROL MATTERS,
SOIL CONDITIONS, THE PRESENCE, EXISTENCE OR ABSENCE OF HAZARDOUS MATERIALS,
TOXIC SUBSTANCES OR OTHER ENVIRONMENTAL MATTERS, COMPLIANCE WITH BUILDING,
HEALTH, SAFETY, LAND USE AND ZONING LAWS, REGULATIONS AND ORDERS, STRUCTURAL AND
OTHER ENGINEERING CHARACTERISTICS, TRAFFIC PATTERNS, MARKET DATA, ECONOMIC
CONDITIONS OR PROJECTIONS, THE ADEQUACY OF ANY REAL PROPERTY FOR TA PURCHASER’S
INTENDED USE, AND ANY OTHER INFORMATION PERTAINING TO THE REAL PROPERTY AND
PHYSICAL ENVIRONMENTS IN WHICH IT IS LOCATED.  THIS SECTION 3.4 SHALL SURVIVE
THE CLOSING.

 

SECTION 4
CLOSING

 

4.1                               Closing.  The Closing shall occur at 10:00
A.M. (Eastern Standard Time) on the Closing Date through an escrow with all
documents and funds delivered to Title Company to be released pursuant to
written escrow instructions consistent with this Agreement from HPT Seller and
TA Purchaser.

 

4.2                               Purchase Price.  The purchase price to be paid
by TA Purchaser to HPT Seller for the Properties shall be the Purchase Price,
and no portion of the Purchase Price is allocated to personal property.  The
Purchase Price shall be paid by wire transfer of immediately available federal
funds  as instructed by HPT Seller.  The Purchase Price shall be allocated among
the Properties and between HPT Seller in accordance with Schedule 1 attached
hereto.

 

4.3                               IRS Real Estate Sales Reporting.  The Title
Company shall act as “the person responsible for closing” the transaction which
is the subject of this Agreement pursuant to Section 6045(e) of the Internal
Revenue Code and shall prepare and file all informational returns, including IRS
Form 1099-S, and shall otherwise comply with the provisions of
Section 6045(e) of the Internal Revenue Code.

 

7

--------------------------------------------------------------------------------



 

4.4                               HPT Parties’ Closing Obligations.  At the
Closing, each applicable HPT Party shall deliver to each applicable TA Party the
following:

 

(a)                                 A good and sufficient limited warranty deed
with covenants against grantor’s acts, or its local equivalent, for each Real
Property in proper statutory form for recording, duly executed and acknowledged
by HPT Seller;

 

(b)                                 An Assignment and Assumption Agreement for
each Property, substantially in the form of Exhibit C attached hereto and made a
part hereof, duly executed by HPT Seller;

 

(c)                                  A certificate of non-foreign status,
pursuant to Section 1445 of the Internal Revenue Code, substantially in the form
of Exhibit D attached hereto and made a part hereof, duly executed by HPT;

 

(d)                                 A counterpart of each TA Lease Amendment,
duly executed by HPT-TA Landlord;

 

(e)                                  A Master Title Affidavit, substantially in
the form of Exhibit E attached hereto and made a part hereof, duly executed by
HPT Seller;

 

(f)                                   A mutually agreed upon settlement
statement;

 

(g)                                  Transfer and/or recordation tax form, or
other similar documents required to be executed in connection with the
recordation of the deeds; and

 

(h)                                 Such other affidavits, consents and
agreements as the TA Parties or the Title Company may reasonably require to
carry out the transactions contemplated by this Agreement and as are customary
in like transactions and giving due consideration to the fact that TA Tenant has
been leasing the Properties under the TA Leases prior to the Closing.

 

4.5                               TA Parties’ Closing Obligations.  At the
Closing, TA Purchaser shall pay the Purchase Price to HPT Seller by wire
transfer of immediately available funds as instructed by HPT Seller, and each
applicable TA Party shall deliver to each applicable HPT Party the following:

 

(a)                                 An Assignment and Assumption Agreement for
each Property, substantially in the form of Exhibit B attached hereto and made a
part hereof, duly executed by TA Purchaser;

 

(b)                                 A counterpart of each TA Lease Amendment,
duly executed by TA Tenant;

 

(c)                                  A mutually agreed upon settlement
statement;

 

(d)                                 Transfer and/or recordation tax form, or
other similar documents required to be executed in connection with the
recordation of the deeds; and

 

8

--------------------------------------------------------------------------------



 

(e)                                  Such other affidavits, consents and
agreements as the HPT Parties or the Title Company may reasonably require to
carry out the transactions contemplated by this Agreement and as are customary
in like transactions and giving due consideration to the fact that TA Tenant has
been leasing the Properties under the TA Leases prior to the Closing.

 

4.6                               Prorations.  The HPT Parties and the TA
Parties acknowledge and agree that the TA Leases are so-called “triple net”
leases, and TA Tenant is responsible for all real estate taxes, personal
property taxes, other assessments, utilities and other costs and expenses
related to each Property as further described in the TA Leases.  Accordingly,
there shall be no prorations between HPT Seller and TA Purchaser under this
Agreement, and the applicable TA Parties shall be responsible for all such costs
and expenses related to each Property before and after the Closing, other than
prorations of rent and additional rent under the TA Leases which shall be
adjusted to account for the partial month during which Closing occurs.  This
Section 4.6 shall survive the Closing.

 

4.7                               Like-Kind Exchange.  At the request of a party
hereto (a “Requesting Party”),  the other party (a “Cooperating Party”) shall
take all such actions as may be reasonably requested by the Requesting Party in
order to effectuate all or any part of the transactions contemplated by this
Agreement as a forward or reverse like-kind exchange for the benefit of the
Requesting Party in accordance with Section 1031 of the Internal Revenue Code
and, in the case of a reverse exchange, Internal Revenue Service Revenue
Procedure 2000-37; provided, however, the Cooperating Party shall not be
obligated to bear (and the Requesting Party shall reimburse the Cooperating
Party for) any out-of-pocket cost or expense incurred by the Cooperating Party
in connection with such cooperation other than the Cooperating Party’s
incidental counsel fees related to such cooperation. In furtherance of this
Section 4.7 and notwithstanding anything contained in this Agreement to the
contrary, the Requesting Party may assign its rights under this Agreement to a
“qualified intermediary” or an “exchange accommodation titleholder” in order to
facilitate a forward or reverse like-kind exchange under Section 1031 of the
Internal Revenue Code, and the Cooperating Party agrees to execute and deliver
an acknowledgment and consent to any such assignment by the Requesting Party of
its rights under this Agreement to a qualified intermediary or an exchange
accommodation titleholder; provided, however, such assignment shall not relieve
the Requesting Party of any of its obligations hereunder.  Without limiting the
foregoing, the Cooperating Party agrees that is shall execute and deliver to the
Requesting Party or the qualified intermediary at or prior to the Closing any
and all documents reasonably required or requested by such Requesting Party or
the qualified intermediary to complete such exchange; provided, however, that,
neither party shall be required to (a) accept title to any property other than
the Properties, (b) expend additional amounts of money above those amount for
which it is obligated under this Agreement, (c) extend the Closing Date, or
(d) incur any other material liability or obligation.

 

4.8                               TA Purchaser’s Closing Conditions. 
Notwithstanding anything to the contrary contained herein, the obligation of TA
Purchaser to proceed with the Closing in accordance with this Agreement is
expressly conditioned upon the fulfillment by and as of the Closing Date of each
of the conditions listed below, provided that TA Purchaser, at its election,
evidenced by written notice delivered to HPT Seller, may waive all or any of
such conditions: (a) HPT Parties shall have executed and delivered to TA
Purchaser all of the documents, and shall have taken or caused to be taken all
of the other action, required of HPT Parties under this Agreement, (b) all

 

9

--------------------------------------------------------------------------------



 

representations and warranties made by HPT Parties in this Agreement shall be
true and correct in all material respects as of the Closing Date and (c) the
Title Company shall be willing to insure title to the Travel Centers in the
amount of the Purchase Price, pursuant to the pro-forma title policies in the
forms delivered by TA Purchaser to HPT Seller prior to the date of this
Agreement.

 

4.9                               HPT Seller’s Closing Conditions. 
Notwithstanding anything to the contrary contained herein, the obligation of HPT
Seller to proceed with the Closing in accordance with this Agreement is
expressly conditioned upon the fulfillment by and as of the Closing Date of each
of the conditions listed below, provided that HPT Seller, at its election,
evidenced by written notice delivered to TA Purchaser, may waive all or any of
such conditions: (a) TA Parties shall have executed and delivered to HPT Seller
all of the documents, and shall have taken or caused to be taken all of the
other action (including, without limitation, delivery of the Purchase Price to
escrow agent), required of TA Parties under this Agreement and (b) all
representations and warranties made by TA Parties in this Agreement shall be
true and correct in all material respects as of the Closing Date.

 

4.10                        Failure to Close.  If the Closing does not occur on
the Closing Date as a result of any party’s material default of its covenants or
obligations under this Agreement, then the non-defaulting party may elect (a) to
terminate this Agreement by written notice to the other party or (b) to seek an
Award for specific performance in accordance with Section 5.1 within sixty (60)
days after the scheduled Closing Date.  If an Award for specific performance is
issued to either party, the party receiving such Award shall be permitted to
enforce such Award in any court of competent jurisdiction with respect to the
Travel Centers and the party against whom such Award is issued waives and
covenants not to assert any objection against the recipient party’s right to
enforce such Award.

 

SECTION 5
MISCELLANEOUS

 

5.1                               Arbitration.

 

(a)                                 Any disputes, claims or controversies
arising out of or relating to this Agreement or the transactions contemplated
hereby, including any disputes, claims or controversies brought by or on behalf
of the HPT Parties, the TA Parties, RMR or any holder of equity interests
(which, for purposes of this Section 5.1, shall mean any holder of record or any
beneficial owner of equity interests or any former holder of record or
beneficial owner of equity interests) of the HPT Parties, the TA Parties or RMR,
either on his, her or its own behalf, on behalf of the HPT Parties, the TA
Parties, RMR or on behalf of any series or class of equity interests of the HPT
Parties, the TA Parties, RMR or holders of any equity interests of the HPT
Parties, the TA Parties, RMR against the HPT Parties, the TA Parties, RMR or any
of their respective trustees, directors, members, officers, managers (including
The RMR Group Inc. or its successor), agents or employees, including any
disputes, claims or controversies relating to the meaning, interpretation,
effect, validity, performance, application or enforcement of this Agreement,
including this arbitration agreement or the governing documents of the HPT
Parties,

 

10

--------------------------------------------------------------------------------



 

the TA Parties or RMR (all of which are referred to as “Disputes”), or relating
in any way to such a Dispute or Disputes shall, on the demand of any party to
such Dispute or Disputes, be resolved through binding and final arbitration in
accordance with the Commercial Arbitration Rules (the “Rules”) of the American
Arbitration Association (“AAA”) then in effect, except as those Rules may be
modified in this Section 5.1.  For the avoidance of doubt, and not as a
limitation, Disputes are intended to include derivative actions against the
trustees, directors, officers or managers of the HPT Parties, the TA Parties,
RMR and class actions by a holder of equity interests against those individuals
or entities and the HPT Parties, the TA Parties and RMR.  For the avoidance of
doubt, a Dispute shall include a Dispute made derivatively on behalf of one
party against another party.  For purposes of this Section 5.1, the term “equity
interest” shall mean, (i) in respect of the HPT Parties, shares of beneficial
interest of HPT, (ii) in respect of the TA Parties, “membership interests” in TA
LLC as defined in the Delaware Limited Liability Companies Act, (iii) in respect
of RMR, “membership interests” in RMR as defined in the Delaware Limited
Liability Companies Act.

 

(b)                                 There shall be three (3) arbitrators.  If
there are only two (2) parties to the Dispute, each party shall select one
(1) arbitrator within fifteen (15) days after receipt by respondent of a copy of
the demand for arbitration.  The arbitrators may be affiliated or interested
persons of the parties.  If there are more than two (2) parties to the Dispute,
all claimants, on the one hand, and all respondents, on the other hand, shall
each select, by the vote of a majority of the claimants or the respondents, as
the case may be, one (1) arbitrator within fifteen (15) days after receipt of
the demand for arbitration.  The arbitrators may be affiliated or interested
persons of the claimants or the respondents, as the case may be.  If either a
claimant (or all claimants) or a respondent (or all respondents) fail(s) to
timely select an arbitrator then the party (or parties) who has selected an
arbitrator may request AAA to provide a list of three (3) proposed arbitrators
in accordance with the Rules (each of whom shall be neutral, impartial and
unaffiliated with any party) and the party (or parties) that failed to timely
appoint an arbitrator shall have ten (10) days from the date AAA provides the
list to select one (1) of the three (3) arbitrators proposed by AAA.  If the
party (or parties) fail(s) to select the second (2nd) arbitrator by that time,
the party (or parties) who have appointed the first (1st) arbitrator shall then
have ten (10) days to select one (1) of the three (3) arbitrators proposed by
AAA to be the second (2nd) arbitrator; and, if it/they should fail to select the
second (2nd) arbitrator by such time, AAA shall select, within fifteen (15) days
thereafter, one (1) of the three (3) arbitrators it had proposed as the second
(2nd) arbitrator.  The two (2) arbitrators so appointed shall jointly appoint
the third (3rd) and presiding arbitrator (who shall be neutral, impartial and
unaffiliated with any party) within fifteen (15) days of the appointment of the
second (2nd) arbitrator.  If the third (3rd) arbitrator has not been appointed
within the time limit specified herein, then AAA shall provide a list of
proposed arbitrators in accordance with the Rules, and the arbitrator shall be
appointed by AAA in accordance with a listing, striking and ranking procedure,
with each party having a limited number of strikes, excluding strikes for cause.

 

(c)                                  The place of arbitration shall be Boston,
Massachusetts unless otherwise agreed by the parties.

 

(d)                                 There shall be only limited documentary
discovery of documents directly related to the issues in dispute, as may be
ordered by the arbitrators.  For the avoidance of doubt,

 

11

--------------------------------------------------------------------------------



 

it is intended that there shall be no depositions and no other discovery other
than limited documentary discovery as described in the preceding sentence.

 

(e)                                  In rendering an award or decision (an
“Award”), the arbitrators shall be required to follow the laws of the State of
Maryland without regard to principles of conflicts of law.  Any arbitration
proceedings or Award and the validity, effect and interpretation of this
arbitration agreement shall be governed by the Federal Arbitration Act, 9 U.S.C.
§1 et seq.  An Award shall be in writing and shall state the findings of fact
and conclusions of law on which it is based.  Any monetary Award shall be made
and payable in U.S. dollars free of any tax, deduction or offset.  Subject to
Section 5.1(g), each party against which an Award assesses a monetary obligation
shall pay that obligation on or before the thirtieth (30th) day following the
date of such Award or such other date as such Award may provide.

 

(f)                                   Except to the extent expressly provided by
this Agreement or as otherwise agreed by the parties, to the maximum extent
permitted by Maryland law, each party involved in a Dispute shall bear its own
costs and expenses (including attorneys’ fees), and the arbitrators shall not
render an Award that would include shifting of any such costs or expenses
(including attorneys’ fees) or, in a derivative case or class action, award any
portion of the HPT Parties, the TA Parties or RMR, as applicable, Award to the
claimant or the claimant’s attorneys.  Each party (or, if there are more than
two (2) parties to the Dispute, all claimants, on the one hand, and all
respondents, on the other hand, respectively) shall bear the costs and expenses
of its (or their) selected arbitrator and the parties (or, if there are more
than two (2) parties to the Dispute, all claimants, on the one hand, and all
respondents, on the other hand) shall equally bear the costs and expenses of the
third (3rd) appointed arbitrator.

 

(g)                                  Notwithstanding any language to the
contrary in this Agreement, any Award, including but not limited to, any interim
Award, may be appealed pursuant to the AAA’s Optional Appellate Arbitration
Rules (“Appellate Rules”).  An Award shall not be considered final until after
the time for filing the notice of appeal pursuant to the Appellate Rules has
expired. Appeals must be initiated within thirty (30) days of receipt of an
Award by filing a notice of appeal with any AAA office.  Following the appeal
process, the decision rendered by the appeal tribunal may be entered in any
court having jurisdiction thereof.  For the avoidance of doubt, and despite any
contrary provision of the Appellate Rules, Section 5.1(f) hereof shall apply to
any appeal pursuant to this Section and the appeal tribunal shall not render an
Award that would include shifting of any costs or expenses (including attorneys’
fees) of any party.

 

(h)                                 Following the expiration of the time for
filing the notice of appeal, or the conclusion of the appeal process set forth
in Section 5.1(g), an Award shall be final and binding upon the parties thereto
and shall be the sole and exclusive remedy between those parties relating to the
Dispute, including any claims, counterclaims, issues or accounting presented to
the arbitrators.  Judgment upon an Award may be entered in any court having
jurisdiction.  To the fullest extent permitted by law, no application or appeal
to any court of competent jurisdiction may be made in connection with any
question of law arising in the course of arbitration or with respect to any
Award made except for actions relating to enforcement of this agreement to
arbitrate or any arbitral award issued hereunder and except for actions seeking
interim or other provisional relief in aid of arbitration proceedings in any
court of competent jurisdiction.

 

12

--------------------------------------------------------------------------------



 

(i)                                     This Section 5.1 is intended to benefit
and be enforceable by the HPT Parties, the TA Parties, RMR and their respective
holders of equity interests, trustees, directors, officers, managers (including
The RMR Group Inc. or its successor), agents or employees, and their respective
successors and assigns and shall be binding upon the HPT Parties, the TA
Parties, RMR and their respective holders of equity interests, and be in
addition to, and not in substitution for, any other rights to indemnification or
contribution that such individuals or entities may have by contract or
otherwise.

 

5.2                               Confidentiality.  Each party hereto shall use
commercially reasonable efforts to maintain the confidentiality of any
information concerning the other party or any subsidiary of the other party
provided to or discovered by it or its representatives and which is not
otherwise available on a nonconfidential basis to such party and shall not
(except as may otherwise be required by applicable law or the rules and
regulations of any stock exchange applicable to any of the parties hereto)
disclose such information, subject to the provisions of this Section, to anyone
other than those people who have a need to know such information in connection
with the conduct of such party’s business, including its attorneys, accountants
and other representatives and agents or during the course of or in connection
with any litigation or other action, arbitration, investigation or other
proceeding based upon or in connection with the subject matter of this
Agreement.

 

5.3                               Notices.

 

(a)                                 Any and all notices, demands, consents,
approvals, offers, elections and other communications required or permitted
under this Agreement shall be deemed adequately given if in writing and the same
shall be delivered either in hand or by Federal Express or similar expedited
commercial carrier, addressed to the recipient of the notice, and with all
freight charges prepaid (if by Federal Express or similar carrier).

 

(b)                                 All notices required or permitted to be sent
hereunder shall be deemed to have been given for all purposes of this Agreement
upon the date of receipt or refusal, except that whenever under this Agreement a
notice is either received on a day which is not a Business Day or is required to
be delivered on or before a specific day which is not a Business Day, the day of
receipt or required delivery shall automatically be extended to the next
Business Day.

 

(c)                                  All such notices shall be addressed:

 

if to any TA Party, to:

TravelCenters of America LLC

 

24601 Center Ridge Road

 

Westlake, OH 44145

 

Attn: Chief Executive Officer

 

 

With a copy to:

Hunton Andrews Kurth

 

200 Park Avenue

 

New York, New York 10166

 

Attn: Laurie A. Grasso, Esq.

 

 

if to any HPT Party, to:

Hospitality Properties Trust

 

13

--------------------------------------------------------------------------------



 

 

Two Newton Place

 

255 Washington Street, Suite 300

 

Newton, Massachusetts 02458-1634

 

Attn: President and Chief Executive Officer

 

(d)                                 By notice given as herein provided, the
parties hereto and their respective successors and assigns shall have the right
from time to time and at any time during the term of this Agreement to change
their respective addresses effective upon receipt by the other parties of such
notice and each shall have the right to specify as its address up to two other
addresses within the United States of America.

 

5.4                               Waivers, Etc.  No provision of this Agreement
may be waived except by a written instrument signed by the party waiving
compliance. No waiver by any party hereto of any of the requirements hereof or
of any of such party’s rights hereunder shall release the other parties from
full performance of their remaining obligations stated herein. No failure to
exercise or delay in exercising on the part of any party hereto any right, power
or privilege of such party shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege by such party. This Agreement may not be amended, nor shall any
waiver, change, modification, consent or discharge be effected, except by an
instrument in writing executed by or on behalf of the party against whom
enforcement of any amendment, waiver, change, modification, consent or discharge
is sought.

 

5.5                               Assignment, Successors and Assigns; Third
Party Beneficiaries.  This Agreement and all rights and obligations hereunder
shall not be assignable by any party without the written consent of the other
parties, except to a successor to such party by merger or consolidation or an
assignee of substantially all of the assets of such party.  Notwithstanding the
foregoing, TA Purchaser may assign this Agreement in whole or in part to any
wholly-owned subsidiary of any TA Party or it may designate any wholly-owned
subsidiary of any TA Party to acquire all or any portion of any Property under
this Agreement; provided, however, no such assignment or designation shall
relieve TA Purchaser of any of its liabilities or obligations hereunder.  This
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and permitted assigns. This Agreement is
not intended and shall not be construed to create any rights in or to be
enforceable in any part by any other Person.

 

5.6                               Severability.  If any provision of this
Agreement shall be held or deemed to be, or shall in fact be, invalid,
inoperative or unenforceable as applied to any particular case in any
jurisdiction or jurisdictions, or in all jurisdictions or in all cases, because
of the conflict of any provision with any constitution or statute or rule of
public policy or for any other reason, such circumstance shall not have the
effect of rendering the provision or provisions in question invalid, inoperative
or unenforceable in any other jurisdiction or in any other case or circumstance
or of rendering any other provision or provisions herein contained invalid,
inoperative or unenforceable to the extent that such other provisions are not
themselves actually in conflict with such constitution, statute or rule of
public policy, but this Agreement shall be reformed and construed in any such
jurisdiction or case as if such invalid, inoperative or unenforceable provision
had never been contained herein and such provision reformed so that it

 

14

--------------------------------------------------------------------------------



 

would be valid, operative and enforceable to the maximum extent permitted in
such jurisdiction or in such case.

 

5.7                               Counterparts, Etc.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. This
Agreement constitutes the entire agreement of the parties hereto with respect to
the subject matter hereof and shall supersede and take the place of any other
instruments purporting to be an agreement of the parties hereto relating to the
subject matter hereof. This Agreement may not be amended or modified in any
respect other than by the written agreement of all of the parties hereto.

 

5.8                               Governing Law.  This Agreement shall be
interpreted, construed, applied and enforced in accordance with the laws of The
Commonwealth of Massachusetts applicable to contracts between residents of
Massachusetts which are to be performed entirely within Massachusetts.

 

5.9                               Expenses.  All reasonable out-of-pocket fees
and expenses (including attorneys’ fees) incurred by any of the HPT Parties in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the TA Parties, including the costs, fees and premiums for any ALTA
owner’s title insurance policy with respect to any of the Real Property obtained
by TA Purchaser, the costs of any surveys obtained by TA Purchaser, any transfer
taxes or similar impositions applicable to the recording of any deed or the
transfer of any of the Real Property, and the costs of recording any closing
documents, including the deeds.  The TA Parties shall each bear their own fees
and expenses (including attorneys’ fees) incurred by any of them in connection
with this Agreement and the transactions contemplated hereby.

 

5.10                        Section and Other Headings; Interpretation.  The
headings contained in this Agreement are for reference purposes only and shall
not in any way affect the meaning or interpretation of this Agreement. The words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement; and Section, subsection, Schedule and
Exhibit references are to this Agreement, unless otherwise specified. The
singular and plural use of a defined term shall have the correlative meaning. 
The words “including” and “include” shall be deemed to be followed by the words
“without limitation.”

 

5.11                        Time of Essence.  Time shall be of the essence with
respect to the performance of each and every covenant and obligation, and the
giving of all notices, under this Agreement.

 

5.12                        Merger.  Except with respect to the any obligation
expressly stated to survive the Closing, none of the terms or provisions of this
Agreement shall survive the Closing, and the payment of the Purchase Price and
delivery of the deeds and other closing documents at the Closing shall effect a
merger, and be deemed the full performance and discharge of every obligation on
the part of any party to be performed hereunder.

 

5.13                        HPT NON-LIABILITY OF TRUSTEES.  THE AMENDED AND
RESTATED DECLARATION OF TRUST ESTABLISHING HOSPITALITY PROPERTIES TRUST, DATED
AUGUST 21, 1995, AS AMENDED AND SUPPLEMENTED, AS FILED WITH THE

 

15

--------------------------------------------------------------------------------



 

STATE DEPARTMENT OF ASSESSMENTS AND TAXATION OF MARYLAND, PROVIDES THAT NO
TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF HOSPITALITY PROPERTIES TRUST
SHALL BE HELD TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY
OBLIGATION OF, OR CLAIM AGAINST, HOSPITALITY PROPERTIES TRUST.  ALL PERSONS
DEALING WITH HOSPITALITY PROPERTIES TRUST IN ANY WAY SHALL LOOK ONLY TO THE
ASSETS OF HOSPITALITY PROPERTIES TRUST FOR THE PAYMENT OF ANY SUM OR THE
PERFORMANCE OF ANY OBLIGATION.

 

5.14                        HPT-TA TRUST LANDLORD NON-LIABILITY OF TRUSTEES. 
THE DECLARATION OF TRUST ESTABLISHING HPT TA PROPERTIES TRUST, DATED NOVEMBER
29, 2006, AS AMENDED AND SUPPLEMENTED, AS FILED WITH THE STATE DEPARTMENT OF
ASSESSMENTS AND TAXATION OF MARYLAND, PROVIDES THAT NO TRUSTEE, OFFICER,
SHAREHOLDER, EMPLOYEE OR AGENT OF HPT TA PROPERTIES TRUST SHALL BE HELD TO ANY
PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM
AGAINST, HPT TA PROPERTIES TRUST.  ALL PERSONS DEALING WITH HPT TA PROPERTIES
TRUST IN ANY WAY SHALL LOOK ONLY TO THE ASSETS OF HPT TA PROPERTIES TRUST FOR
THE PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.

 

5.15                        Limitation on Liability.  No present or future
partner, director, officer, shareholder, direct or indirect owner, employee,
advisor, agent, attorney, asset manager or subasset manager of any TA Party or
TA Purchaser shall have any personal liability, directly or indirectly under or
in connection with this Agreement or any agreement made or entered into under or
in connection with the provisions of this Agreement, or any amendment or
amendments to any of the foregoing made at any time or times, heretofore or
hereafter.

 

5.16                        Further Assurances.  The parties hereto agree to
execute and deliver such further documents and agreements as may be necessary or
appropriate to effectuate the purposes of this Agreement; provided, however,
that such documents or agreements shall not impose any liability or obligation
on either party, except in any de minimis respect, that is not expressly
contemplated by this Agreement.

 

5.17                        Survival.  The terms and provisions of this
Section 5 shall survive the Closing.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

16

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as a
sealed instrument as of the date first above written.

 

 

HOSPITALITY PROPERTIES TRUST,

 

a Maryland real estate investment trust

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President and Chief Executive Officer

 

 

 

HPT TA PROPERTIES TRUST,

 

a Maryland real estate investment trust

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President and Chief Executive Officer

 

 

 

HPT TA PROPERTIES LLC,

 

a Maryland limited liability company

 

 

 

By:

/s/ John G. Murray

 

 

John G. Murray

 

 

President and Chief Executive Officer

 

[Signature Page to Third Transaction Agreement]

 

--------------------------------------------------------------------------------



 

 

TRAVELCENTERS OF AMERICA LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ Mark Young

 

 

Mark Young

 

 

Executive Vice President

 

 

 

TRAVELCENTERS OF AMERICA HOLDING COMPANY LLC, a Delaware limited liability
company

 

 

 

By:

/s/ Mark Young

 

 

Mark Young

 

 

Executive Vice President

 

 

 

TA OPERATING LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ Mark Young

 

 

Mark Young

 

 

Executive Vice President

 

[Signature Page to Third Transaction Agreement]

 

--------------------------------------------------------------------------------



 

SCHEDULE 1

 

TRAVEL CENTERS

 

 

 

Street Address

 

City

 

State

 

HPT Seller

 

Lease

 

Purchase Price

 

1

 

13400 Rogers Drive

 

Rogers

 

MN

 

HPT TA Properties Trust

 

2

 

$

9,590,000

 

2

 

608 Lovell Road

 

Knoxville

 

TN

 

HPT TA Properties Trust

 

2

 

$

8,870,000

 

3

 

4195 State Route 34

 

Hurricane

 

WV

 

HPT TA Properties Trust

 

1

 

$

11,420,000

 

 

--------------------------------------------------------------------------------



 

SCHEDULE 2

 

TA LEASES

 

1.                                      Amended and Restated Lease Agreement
No. 1, dated as of June 9, 2015, by and between HPT TA Properties Trust and HPT
TA Properties LLC, as landlord, and TA Operating LLC, as tenant, as amended (as
so amended, “TA Lease No. 1”).

 

2.                                      Amended and Restated Lease Agreement
No. 2, dated as of June 9, 2015, by and between HPT TA Properties Trust and HPT
TA Properties LLC, as landlord, and TA Operating LLC, as tenant, as amended (as
so amended, “TA Lease No. 2”).

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

LAND

 

Ex.

 

Street Address

 

City

 

State

A-1

 

13400 Rogers Drive

 

Rogers

 

MN

A-2

 

608 Lovell Road

 

Knoxville

 

TN

A-3

 

4195 State Route 34

 

Hurricane

 

WV

 

--------------------------------------------------------------------------------



 

EXHIBIT B-1

 

AMENDMENT TO TA LEASE NO. 1

 

(See attached copy.)

 

--------------------------------------------------------------------------------



 

FOURTH AMENDMENT TO
AMENDED AND RESTATED LEASE AGREEMENT NO. 1

 

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED LEASE AGREEMENT NO. 1 (this
“Amendment”) is made and entered into as of January 29, 2019, by and between HPT
TA PROPERTIES TRUST, a Maryland real estate investment trust, and HPT TA
PROPERTIES LLC, a Maryland limited liability company, as landlord (collectively,
“Landlord”), and TA OPERATING LLC, a Delaware limited liability company, as
tenant (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Landlord and Tenant are parties to that certain Amended and Restated
Lease Agreement No. 1, dated as of June 9, 2015, as amended by that certain
First Amendment to Amended and Restated Lease Agreement No. 1, dated as of
June 22, 2016, that certain Second Amendment to Amended and Restated Lease
Agreement No. 1, dated as of January [17], 2019, and that certain Third
Amendment to Lease Agreement, dated as of January [23], 2019 (as so amended, the
“Lease”);

 

WHEREAS, HPT TA Properties Trust is selling to Tenant, and Tenant is acquiring
from HPT TA Properties Trust, the Property (this and other capitalized terms
used and not otherwise defined in this Amendment shall have the meanings given
such terms in the Lease) related to the Travel Center located at 4195 State Rt.
34, Hurricane, West Virginia 25526 (the “Sold Property”);

 

WHEREAS, Landlord and Tenant wish to amend the Lease to remove the Sold Property
and to reflect a corresponding reduction in Minimum Rent; and

 

WHEREAS, Guarantor is executing this Amendment solely to confirm the
continuation of the Guaranty with respect to the Lease (as amended by this
Amendment);

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree, as of the
date of this Amendment, as follows:

 

1.                                      Sold Property.  The Leased Property
shall exclude the Sold Property, but notwithstanding the foregoing, Tenant shall
retain all of its obligations with respect to the Sold Property which are
attributable to events occurring on or prior to the date hereof or which are
addressed pursuant to Section 9.5 of the Lease (as if the Sold Property remained
a Property for the remainder of the Term).  In furtherance of the foregoing,
however, Tenant shall have no obligation to comply with Section 5.3 of the Lease
solely with respect to the Sold Property.

 

2.                                      Minimum Rent.  The defined term “Minimum
Rent” set forth in Section 1.66 of the Lease is deleted in its entirety and
replaced with the following:

 

--------------------------------------------------------------------------------



 

“Minimum Rent” shall mean [Forty-Nine Million Eighteen Thousand Four Hundred
Eleven and 00/100ths Dollars ($49,018,411.00)], subject to adjustment as
provided in Section 3.1.1(b).

 

3.                                      Exhibit A.  Exhibit A to the Lease is
hereby amended by (a) deleting the initial page entitled “EXHIBITS A-1 through
A-41” therefrom in its entirety and replacing it with the page entitled
“EXHIBITS A-1 through A-41” attached hereto and (b) deleting the legal
description for the Sold Property from Exhibit A-37 to the Lease and replacing
it with “Intentionally deleted”.

 

4.                                      Ratification.  As amended hereby, the
Lease is hereby ratified and confirmed and remains in full force and effect.

 

5.                                      Counterparts.  This Amendment may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be duly
executed, as a sealed instrument, as of the date first above written.

 

 

LANDLORD:

 

 

 

HPT TA PROPERTIES TRUST,

 

a Maryland real estate investment trust

 

 

 

 

By:

 

 

 

John G. Murray

 

 

President

 

 

 

HPT TA PROPERTIES LLC,

 

a Maryland limited liability company

 

 

 

 

By:

 

 

 

John G. Murray

 

 

President

 

 

 

TENANT:

 

 

 

TA OPERATING LLC,

 

a Delaware limited liability company

 

 

 

 

By:

 

 

 

Mark R. Young

 

 

Executive Vice President

 

[Signature Page to Fourth Amendment to Amended and Restated Lease Agreement No.
1]

 

--------------------------------------------------------------------------------



 

Reference is made to that certain Guaranty Agreement, dated as of June 9, 2015,
given by TRAVELCENTERS OF AMERICA LLC and TRAVELCENTERS OF AMERICA HOLDING
COMPANY LLC, each a Delaware limited liability company (collectively,
“Guarantors”), to Landlord with respect to Tenant’s obligations under the Lease
(the “Guaranty”).  Guarantors hereby confirm that all references in such
Guaranty to the word “Lease” shall mean the Lease, as defined therein, as
amended by this Amendment (and any prior amendments referenced in this
Amendment), and said Guarantors hereby reaffirm the Guaranty.

 

 

GUARANTORS:

 

 

 

TRAVELCENTERS OF AMERICA LLC,

 

a Delaware limited liability company

 

 

 

 

By:

 

 

 

Mark R. Young

 

 

Executive Vice President

 

 

 

TRAVELCENTERS OF AMERICA HOLDING COMPANY LLC, a Delaware limited liability
company

 

 

 

 

By:

 

 

 

Mark R. Young

 

 

Executive Vice President

 

[Joinder Page to Third Amendment to Amended and Restated Lease Agreement No. 1]

 

--------------------------------------------------------------------------------



 

EXHIBITS A-1 through A-41

 

LAND

 

Exhibit

 

TA
Site No.

 

Property Address

 

Initial
Base Year

A-1

 

352

 

1724 West Grand Avenue, Gadsden, AL 35904

 

2015

A-2

 

226

 

1501 N. Fort Grant Road, Wilcox, AZ 85643

 

2015

A-3

 

160

 

27769 Lagoon Drive, Buttonwillow, CA 93206

 

2015

A-4

 

162

 

4325 Guasti Road, Ontario, CA 91761

 

2015

A-5

 

163

 

12310 S. Highway 33, Santa Nella, CA 95322

 

2015

A-6

 

174

 

12151 W. 44th Avenue, Wheat Ridge (Denver West), CO 80033

 

2015

A-7

 

171

 

3 East Industrial Road, Branford (New Haven), CT 06405

 

2015

A-8

 

178

 

2112 Highway 71 South, Marianna, FL 32448

 

2015

A-9

 

197

 

8909 20th Street, Vero Beach, FL 32966

 

2015

A-10

 

177

 

4401 Highway 17, Richmond Hill (Savannah), GA 31324

 

2015

A-11

 

44

 

19 N. 430 Route 20, Hampshire (Elgin), IL 60140

 

2015

A-12

 

236

 

21 Romines Dr., Morris, IL 60450

 

2015

A-13

 

379

 

1409 S. Country Road #850 East, Greensburg, IN 47240

 

2015

A-14

 

 

 

Intentionally deleted

 

 

A-15

 

46

 

224 Highway 65 South, Tallulah, LA 71284

 

2015

A-16

 

151

 

7401 Assateague Drive, Jessup, MD 20794

 

2015

A-17

 

89

 

200 Baker Road, Dexter (Ann Arbor), MI 48130

 

2015

A-18

 

47

 

2150 Russell Mt. Gilead Rd., Meridian, MS 39301

 

2015

A-19

 

 

 

Intentionally deleted

 

 

A-20

 

172

 

200 North McCarran Blvd., Sparks, NV 89431

 

2015

A-21

 

211

 

108 Ocean Drive, Greenland, NH 03840

 

2015

A-22

 

8

 

3404 W. Highway 66, Gallup, NM 87301

 

2015

A-23

 

14

 

202 N. Motel Blvd., Las Cruces, NM 88005

 

2015

A-24

 

208

 

9616 Commerce Drive, Dansville, NY 14437

 

2015

A-25

 

24

 

940 US Rt. 42, NE, London, OH 43140

 

2015

A-26

 

15

 

8834 Lake Road, Seville, OH 44273

 

2015

A-27

 

58

 

5400 Seventy Six Drive, Youngstown, OH 44515

 

2015

A-28

 

212

 

6 Buckhorn Road, Bloomsburg, PA 17815

 

2015

A-29

 

3

 

245 Allegheny Blvd., Brookville, PA 15825

 

2015

A-30

 

393

 

3001 TV Road, Florence, SC 29501

 

2015

A-31

 

117

 

13011 Old Hickory Blvd., Antioch, TN 37013

 

2015

A-32

 

 

 

Intentionally deleted

 

 

A-33

 

49

 

2105 S. Goliad Street, Rockwall, TX 75087

 

2015

A-34

 

60

 

8836 N. Highway 40, Tooele (Salt Lake City), UT 84074

 

2015

A-35

 

143

 

1025 Peppers Ferry Rd., Wytheville, VA 24382

 

2015

A-36

 

176

 

46630 North Bend Way, North Bend (Seattle East), WA 98045

 

2015

A-37

 

 

 

Intentionally deleted

 

 

A-38

 

 

 

Intentionally deleted

 

 

A-39

 

187

 

4000 I-80 Service Rd., Burns (Cheyenne), WY 82053

 

2015

A-40

 

382

 

4230 West Highway 24, Remington, IN 47977

 

2017

A-41

 

108

 

8050 Dean Martin Drive, Las Vegas, NV 89139

 

2015

 

[See attached copies.]

 

--------------------------------------------------------------------------------



 

EXHIBIT B-2

 

AMENDMENT TO TA LEASE NO. 2

 

(See attached copy.)

 

--------------------------------------------------------------------------------



 

EIGHTH AMENDMENT TO
AMENDED AND RESTATED LEASE AGREEMENT NO. 2

 

THIS EIGHTH AMENDMENT TO AMENDED AND RESTATED LEASE AGREEMENT NO. 2 (this
“Amendment”) is made and entered into as of January 29, 2019, by and between HPT
TA PROPERTIES TRUST, a Maryland real estate investment trust, and HPT TA
PROPERTIES LLC, a Maryland limited liability company, as landlord (collectively,
“Landlord”), and TA OPERATING LLC, a Delaware limited liability company, as
tenant (“Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, Landlord and Tenant are parties to that certain Amended and Restated
Lease Agreement No. 2, dated as of June 9, 2015, as amended by that certain
First Amendment to Amended and Restated Lease Agreement No. 2, dated as of
June 16, 2015, that certain Second Amendment to Amended and Restated Lease
Agreement No. 2, dated as of June 23, 2015, that certain Third Amendment to
Amended and Restated Lease No. 2, dated as of September 23, 2015, that certain
Fourth Amendment to Amended and Restated Lease No. 2, dated as of June 22, 2016,
that certain Fifth Amendment to Amended and Restated Lease No. 2, dated as of
June 30, 2016, that certain Sixth Amendment to Amended and Restated Lease No. 2,
dated as of September 30, 2016, and that certain Seventh Amendment to Amended
and Restated Lease No. 2, dated as of January [17], 2019 (as so amended, the
“Lease”);

 

WHEREAS, HPT TA Properties Trust is selling to Tenant, and Tenant is acquiring
from HPT TA Properties Trust, the Properties (this and other capitalized terms
used and not otherwise defined in this Amendment shall have the meanings given
such terms in the Lease) related to the Travel Centers identified on Schedule 1
attached hereto and made a part hereof (collectively, the “Sold Properties”);

 

WHEREAS, Landlord and Tenant wish to amend the Lease to remove the Sold
Properties and to reflect a corresponding reduction in Minimum Rent; and

 

WHEREAS, Guarantor is executing this Amendment solely to confirm the
continuation of the Guaranty with respect to the Lease (as amended by this
Amendment);

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree, as of the
date of this Amendment, as follows:

 

1.                                      Sold Properties.  The Leased Property
shall exclude the Sold Properties, but notwithstanding the foregoing, Tenant
shall retain all of its obligations with respect to the Sold Properties which
are attributable to events occurring on or prior to the date hereof or which are
addressed pursuant to Section 9.5 of the Lease (as if all of the Sold Properties
remained Properties for the remainder of the Term).  In furtherance of the
foregoing, however, Tenant shall have no obligation to comply with Section 5.3
of the Lease solely with respect to the Sold Properties.

 

--------------------------------------------------------------------------------



 

2.                                      Minimum Rent.  The defined term “Minimum
Rent” set forth in Section 1.66 of the Lease is deleted in its entirety and
replaced with the following:

 

“Minimum Rent” shall mean [Forty-Four Million Six Hundred Sixty-Three Thousand
Two Hundred Sixty-Seven and 00/100ths Dollars ($44,663,267.00)], subject to
adjustment as provided in Section 3.1.1(b).

 

3.                                      Exhibit A.  Exhibit A to the Lease is
hereby amended by (a) deleting the initial page entitled “EXHIBITS A-1 through
A-41” therefrom in its entirety and replacing it with the page entitled
“EXHIBITS A-1 through A-41” attached hereto, (b) deleting the legal descriptions
for the Sold Properties from Exhibits A-18 and A-32 to the Lease and replacing
them with “Intentionally deleted”.

 

4.                                      Ratification.  As amended hereby, the
Lease is hereby ratified and confirmed and remains in full force and effect.

 

5.                                      Counterparts.  This Amendment may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be duly
executed, as a sealed instrument, as of the date first above written.

 

 

LANDLORD:

 

 

 

HPT TA PROPERTIES TRUST,

 

a Maryland real estate investment trust

 

 

 

 

By:

 

 

 

John G. Murray

 

 

President

 

 

 

HPT TA PROPERTIES LLC,

 

a Maryland limited liability company

 

 

 

 

By:

 

 

 

John G. Murray

 

 

President

 

TENANT:

 

 

 

TA OPERATING LLC,

 

a Delaware limited liability company

 

 

 

 

By:

 

 

 

Mark R. Young

 

 

Executive Vice President

 

[Signature Page to Eighth Amendment to Amended and Restated Lease Agreement No.
2]

 

--------------------------------------------------------------------------------



 

Reference is made to that certain Guaranty Agreement, dated as of June 9, 2015,
given by TRAVELCENTERS OF AMERICA LLC and TRAVELCENTERS OF AMERICA HOLDING
COMPANY LLC, each a Delaware limited liability company (collectively,
“Guarantors”), to Landlord with respect to Tenant’s obligations under the Lease
(the “Guaranty”).  Guarantors hereby confirm that all references in such
Guaranty to the word “Lease” shall mean the Lease, as defined therein, as
amended by this Amendment (and any prior amendments referenced in this
Amendment), and said Guarantors hereby reaffirm the Guaranty.

 

 

GUARANTORS:

 

 

 

TRAVELCENTERS OF AMERICA LLC,

 

a Delaware limited liability company

 

 

 

 

By:

 

 

 

Mark R. Young

 

 

Executive Vice President

 

 

 

TRAVELCENTERS OF AMERICA HOLDING COMPANY LLC, a Delaware limited liability
company

 

 

 

 

By:

 

 

 

Mark R. Young

 

 

Executive Vice President

 

[Joinder Page to Eighth Amendment to Amended and Restated Lease Agreement No. 2]

 

--------------------------------------------------------------------------------



 

SCHEDULE 1

 

SOLD PROPERTIES

 

Street Address

 

City

 

State

 

Landlord

13400 Rogers Drive

 

Rogers

 

MN

 

HPT TA Properties Trust

608 Lovell Road

 

Knoxville

 

TN

 

HPT TA Properties Trust

 

--------------------------------------------------------------------------------



 

EXHIBITS A-1 through A-41

 

Land

 

Exhibit

 

TA
Site No.

 

Property Address

 

Initial
Base Year

A-1

 

54

 

9201 Grand Bay Wilmer Rd, Grand Bay (Mobile), AL 36541

 

2015

A-2

 

7

 

2949 S. Toltec Road, Eloy, AZ 85213

 

2015

A-3

 

94

 

946 West Beale Street, Kingman, AZ, 86401

 

2015

A-4

 

33

 

408 Highway 149 North, Earle (West Memphis), AR 72331

 

2015

A-5

 

227

 

2930 Lenwood Rd., Barstow, CA 92311

 

2015

A-6

 

57

 

19483 Knighton Rd., Redding, CA 96002

 

2015

A-7

 

248

 

1650 C.R. 210 West, Jacksonville (Jacksonville South), FL 32259

 

2015

A-8

 

158

 

11706 Tamp Gateway Blvd., Seffner (Tampa), FL 33584

 

2015

A-9

 

156

 

30732 Highway 441 South, Commerce, GA 30529

 

2015

A-10

 

249

 

6901 Bellville Road, Lake Park, GA 31636

 

2015

A-11

 

167

 

4115 Broadway, Boise, ID 83705

 

2015

A-12

 

30

 

16650 Russell Rd., Russell (Chicago North), IL 60075

 

2015

A-13

 

199

 

819 Edwardsville Road, Troy, IL 62294

 

2015

A-14

 

65

 

2636 E. Tipton Street, Seymour, IN 47274

 

2015

A-15

 

66

 

3210 South 7th Street, Council Bluffs, IA 51501

 

2015

A-16

 

237

 

8560 Greenwood Rd., Greenwood, LA 71033

 

2015

A-17

 

69

 

1255 N. Dixie Hwy, Monroe, MI 48162

 

2015

A-18

 

 

 

Intentionally deleted

 

 

A-19

 

52

 

100 North Broadway, Oak Grove, MO 64075

 

2015

A-20

 

90

 

103 Prospectors Drive, Ogallala, NE 69153

 

2015

A-21

 

 

 

Intentionally deleted

 

 

A-22

 

48

 

975 St. Rt. 173, Bloomsbury, NJ 08804

 

2015

A-23

 

23

 

HC 69 - Box 120, Santa Rosa, NM 88435.

 

2015

A-24

 

 

 

Intentionally deleted

 

 

A-25

 

2

 

1101 NC Highway 61, Whitsett (Greensboro), NC 27377

 

2015

A-26

 

39

 

10679 Lancaster Rd., Hebron, OH 43025

 

2015

A-27

 

29

 

5551 St. Rt. 193, Kingsville, OH 44048

 

2015

A-28

 

59

 

501 South Morgan Road, Oklahoma City (West), OK 73128

 

2015

A-29

 

56

 

21856 Bents Road, NE, Aurora (Portland), OR 97002

 

2015

A-30

 

215

 

4050 Depot Road, Erie (Harborcreek), PA 16510

 

2015

A-31

 

12

 

7848 Linglestown Road, Harrisburg, PA 17112

 

2015

A-32

 

 

 

Intentionally deleted

 

 

A-33

 

17

 

6800 Thompson Road, Baytown, TX 77522

 

2015

A-34

 

230

 

704 West Interstate 20, Big Spring, TX 79720

 

2015

A-35

 

 

 

Intentionally deleted

 

 

A-36

 

1

 

100 N. Carter Road, Ashland (Richmond), VA 23005

 

2015

A-37

 

170

 

435 Winton Parkway, Livingston, CA 95334

 

2015

A-38

 

369

 

3001 Grant Street, Gary, IN 46408

 

2015

A-39

 

402

 

24225 and 24263 West Lorenzo Road, Wilmington, IL 60481

 

2019

A-40

 

255

 

289 Howard Baker Highway, Pioneer, TN 37847

 

2019

A-41

 

257

 

10346 S. State Rd. 39, Clayton, IN 46118

 

2015

 

[See attached copies.]

 

--------------------------------------------------------------------------------



 

EXHIBIT C

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

(See attached copy.)

 

--------------------------------------------------------------------------------



 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) is made and entered
into as of January [·], 2019 (the “Effective Date”), by and between [·], a [·]
(“Assignor”), and TA OPERATING LLC, a Delaware limited liability company
(“Assignee”).

 

WITNESSETH:

 

WHEREAS, Assignor and Assignee (among others) are parties to that certain Third
Transaction Agreement, dated as of January 16, 2019 (the “Transaction
Agreement”), pursuant to which Assignor agreed to sell, and Assignee agreed to
purchase, certain real property interests and other property, including, without
limitation, the travel center located at [INSERT TRAVEL CENTER ADDRESS] (the
“Travel Center”); and

 

WHEREAS, Assignor and Assignee are entering into this Assignment in connection
with the closing of the transactions contemplated by the Transaction Agreement;

 

NOW, THEREFORE, in accordance with the terms and provisions of the Transaction
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged, Assignor and Assignee
hereby agree as follows:

 

1.                                      Capitalized Terms.  Capitalized terms
used and not otherwise defined herein shall have the meanings given such terms
in the Purchase Agreement.

 

2.                                      Assignment and Assumption of Intangible
Property and Indemnity.  Assignor hereby assigns to Assignee all of Assignor’s
right, title and interest in and to (a) the Intangible Property related to the
Travel Center from and after the Effective Date; provided, however, for the
avoidance of doubt, Assignor reserves the non-exclusive right to enforce its
rights under such Intangible Property with respect to periods prior to the
Effective Date and (b) any personal property related exclusively to such Travel
Center (if any).  Subject to any lease or other agreement between Assignor and
Assignee that may otherwise allocate responsibilities, Assignor agrees to
perform all of Assignor’s obligations with respect to the Intangible Property
arising prior to the Effective Date.  Assignee hereby assumes all of Assignor’s
obligations with respect to such Intangible Property to the extent first arising
from and after the Effective Date.  Assignee hereby agrees to perform all of
Assignor’s obligations with respect to the Intangible Property to the extent
first arising from and after the Effective Date.  In each case, subject to any
lease or other agreement between Assignor and Assignee that may otherwise
allocate responsibilities, Assignee shall indemnify, defend and hold harmless
Assignor from and against any and all losses, costs, damages, demands, expenses,
fees, fines, including reasonable attorneys’ fees (“Losses”) arising from the
Intangible Property to the extent first arising from and after the Effective
Date, and Assignor shall indemnify, defend and hold harmless Assignee from and
against any and all Losses arising from the Intangible Property to the extent
first arising prior to the Effective Date.

 

3.                                      Transaction Agreement Governs.  The
terms and provisions of this Assignment shall be subject to the limitations and
reservations contained in the Transaction Agreement, all of which are
incorporated into this Assignment by this reference.  In the event of any
conflict between the terms and provisions of this Assignment and the terms and
provisions of the

 

--------------------------------------------------------------------------------



 

Transaction Agreement, the terms and provisions of the Transaction Agreement
shall govern and control.

 

4.                                      Further Assurances.  The parties hereto
agree to execute and deliver such further documents and agreements as may be
necessary or appropriate to effectuate the purposes of this Assignment;
provided, however, that such documents or agreements shall not impose any
liability or obligation, except in any de minimis respect, on either party that
is not expressly contemplated by this Assignment.

 

5.                                      Successors and Assigns.  This Assignment
shall be binding upon, and shall inure to the benefit of, the parties hereto and
their respective successors in interest and assigns.

 

6.                                      Counterparts.  This Assignment may be
executed in two or more counterparts, all of which shall be construed together
as a single instrument.

 

7.                                      Governing Law.  This Assignment shall be
governed by, and construed in accordance with, the laws of the Commonwealth of
Massachusetts.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, this Assignment has been duly executed as a sealed
instrument effective as of the Effective Date.

 

 

ASSIGNOR:

 

 

 

[INSERT HPT SELLER]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

PURCHASER:

 

 

 

TA OPERATING LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

EXHIBIT D

 

CERTIFICATE OF NON-FOREIGN STATUS

 

(See attached copy.)

 

--------------------------------------------------------------------------------



 

CERTIFICATE OF NON-FOREIGN STATUS

 

Section 1445 of the Internal Revenue Code of 1986, as amended, provides that a
transferee of a U.S. real property interest must withhold tax if the transferor
is a foreign person. For U.S. federal income tax purposes (including
Section 1445), the owner of a disregarded entity (which has legal title to a
U.S. real property interest under local law) will be the transferor of the
property and not the disregarded entity. To inform the transferee that
withholding of tax is not required upon the disposition of a U.S. real property
interest by HOSPITALITY PROPERTIES TRUST, a Maryland real estate investment
trust (“Transferor”), pursuant to that certain Third Transaction Agreement,
dated as of January 16, 2019, among Transferor, HPT TA Properties Trust, HPT TA
Properties LLC, TravelCenters of America LLC, TravelCenters of America Holdings
Company LLC and TA Operating LLC, Transferor hereby certifies to TA Operating
LLC (“Transferee”) the following:

 

1.                                      Transferor is not a foreign corporation,
foreign partnership, foreign trust, or foreign estate (as those terms are
defined in the Internal Revenue Code and income tax regulations thereunder);

 

2.                                      Transferor is not a disregarded entity
as defined in Treasury Regulation Section 1.1445-2(b)(2)(iii);

 

3.                                      [INSERT HPT SELLER], which has legal
title to one or more transferred U.S. real property interests under local law,
is disregarded as an entity separate from Transferor for U.S. federal income tax
purposes;

 

4.                                      Transferor’s U.S. employer
identification number is 04-3262075; and

 

5.                                      Transferor’s office address is Two
Newton Place, 255 Washington Street, Suite 300, Newton, Massachusetts 02458.

 

The undersigned and Transferor understand that this certificate may be disclosed
to the Internal Revenue Service by Transferee and any transferee and that any
false statement contained herein could be punished by fine, imprisonment, or
both.

 

[Remainder of page intentionally left blank; signature page follows.]

 

--------------------------------------------------------------------------------



 

Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct, and complete, and I
further declare that I have the authority to sign this document on behalf of
Transferor.

 

 

TRANSFEROR:

 

 

 

HOSPITALITY PROPERTIES TRUST,

 

a Maryland real estate investment trust

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

 

Date: January   , 2019

 

 

--------------------------------------------------------------------------------



 

EXHIBIT E

 

MASTER TITLE AFFIDAVIT

 

(See attached copy.)

 

--------------------------------------------------------------------------------



 

Master Title Affidavit & Certification

dated as of January   , 2019

 

Seller/Owner:

 

HPT TA Properties Trust, a Maryland real estate investment trust

 

Title Insurer:

 

Stewart Title Guaranty Company, a TX corporation

 

Premises:

 

Site 7: I-94 & Hwy 101 Exit 207, Rogers (Hennepin), MN as more particularly
described in Commitment 18000150908E

Site 14: I-40 & I-75, Exit 374, Knoxville (Knox), TN as more particularly
described in Commitment 18000150908L1

Site 20: I-64 & State Rt 34 Exit 39, Hurricane (Putnam), WV as more particularly
described in Commitment 18000150908Q

 

Certifications:

 

The undersigned,  John G. Murray, being the President of each Seller/Owner
(“Company”) of  the applicable Premises as noted above, being duly authorized,
hereby certifies to Title Insurer (as to its respective estate and/or interest
in the Premises, if any), that, except as otherwise disclosed in the Title
Commitments referred to above,  to the best of its knowledge:

 

Mechanics Liens:

 

There has been no labor, services or materials contracted for, rendered or
furnished within the last 180 days in connection with the Premises or with the
construction or repair of any building or improvements on the Premises by virtue
of an agreement with the Company and excepting any labor, services or materials
contracted for by TA Operating LLC.

 

Possession:

 

Company has not received notice of any title dispute in connection with the
Premises.

 

Unrecorded Easements:

 

Company has not granted any easements not shown by the public records.

 

Tenants/Parties in Possession:

 

There are no tenants or other parties who are in possession or have the right to
be in possession of said Premises, except TA Operating LLC, which has no option
to purchase or right of first refusal affecting the Premises and those claiming
by, through or under TA Operating LLC.

 

Options to purchase or rights of first refusal:

 

The Company has not granted (and has no knowledge of) any unrecorded outstanding
options to purchase the Premises or rights of first refusal affecting the
Premises.

 

Pending Contracts/Agreements:

 

But for the instant transaction, the Company has not entered into any contracts
or agreement for the sale, disposition or encumbrance of all or part of the
Premises.

 

--------------------------------------------------------------------------------



 

Bankruptcy:

 

No proceedings in bankruptcy or receivership have been instituted by or against
the undersigned (or its constituent entities) which are now pending, nor has the
undersigned (or its constituent entities) made any assignment for the benefit of
creditors which is in effect as to said Premises.

 

Gap Indemnification:

 

Between the most recent Effective Date of the Commitment and the date of
recording of the Insured Instrument(s) but in no event later than five
(5) business days from the date hereof (hereinafter, the “Gap Period”), the
Company has not taken or allowed and will not take or allow any action to
encumber or otherwise affect title to the Premises.  In the event of any lien,
encumbrance or other matter affecting title to the Premises in the Gap Period
arising as a result of an act of the Company, but no others, the Company hereby
indemnifies and holds Title Insurer harmless against any and all loss or damage
sustained as a result thereof and further undertakes to take all necessary steps
to discharge any such lien, encumbrance or other matter in a manner reasonably
satisfactory to Title Insurer.  The Company makes the foregoing assertion,
indemnification and undertaking to induce Title Insurer to provide so-called
“Gap Coverage” in its policies of title insurance.

 

Further Assurances:

 

The Company hereby undertakes and agrees to reasonably cooperate with Title
Insurer in correcting any errors in the execution and acknowledgment of the
Insured Instrument(s).

 

Counterparts:

 

This document may be executed in counterparts.

 

Inducement and Indemnification:

 

The Company provides this document to induce Title Insurer to insure title to
said Premises well knowing that it will do so in reliance upon the matters
asserted hereinabove and further, will indemnify and hold Title Insurer harmless
against any loss or damage sustained as a result of any inaccuracy in the
matters asserted hereinabove.  Notwithstanding the foregoing, this
indemnification shall terminate and be of no further force or effect thirty (30)
days after the date hereof except with respect to any matters disclosed to the
Company prior thereto.

 

Limitation of Trust Liability:

 

THE DECLARATIONS OF TRUST OF HPT TA PROPERTIES TRUST, AS AMENDED AND
SUPPLEMENTED, AS FILED WITH THE DEPARTMENT OF ASSESSMENTS AND TAXATION OF THE
STATE OF MARYLAND, PROVIDE THAT NO TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR
AGENT OF HPT TA PROPERTIES TRUST SHALL BE HELD TO ANY PERSONAL LIABILITY,
JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF, OR CLAIM AGAINST, HPT TA PROPERTIES
TRUST.  ALL PERSONS DEALING WITH HPT TA PROPERTIES TRUST IN ANY WAY SHALL LOOK
ONLY TO THE ASSETS OF HPT TA PROPERTIES TRUST FOR THE PAYMENT OF ANY SUM OR THE
PERFORMANCE OF ANY OBLIGATION.

 

- see annexed signature page -

 

2

--------------------------------------------------------------------------------



 

 

OWNER:

 

 

 

HPT TA PROPERTIES TRUST,

 

a Maryland real estate investment trust

 

 

 

 

By:

 

 

 

John G. Murray

 

 

President

 

[Signature Page to Master Title Affidavit and Certification — Third Closing]

 

--------------------------------------------------------------------------------

 